Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ankur Garg, Reg. # 62463 on 1/19/21. Claims 7, 13, 18 are amended (claim 21 cancelled) as follows:
Claim 7, a non-transitory computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation for placing a virtual disk component of a virtual disk in a distributed storage system having a plurality of physical computing devices, the operation comprising:
retrieving current usage of each physical storage device of each group of physical storage devices in a plurality of groups of physical storage devices, the plurality of groups of physical storage devices constituting a pool of groups of storage, 
wherein each group of physical storage devices is housed in one physical computing device of the plurality of physical computing devices and each physical computing device has a hypervisor running at least one virtual machine with a virtual disk; and
wherein the virtual disk is configured as a pair of mirrored virtual drives, each mirrored virtual drive comprising a plurality of virtual disk components that are virtual stripes of the mirrored virtual drive,  
identifying candidate groups of physical storage devices among the plurality of groups of physical storage devices based on the current usage of each physical storage device, wherein each 
for each candidate group of physical storage devices, determining an expected increased or reduced variance of usage that would result if one of the virtual disk components of the virtual disk with its associated workload were mapped to the candidate group of physical storage devices; and
mapping the one virtual disk component of the virtual disk to one of the candidate groups of physical storage devices having an expected reduced variance over the current variance.

Claim 13. (Currently Amended) A system comprising:
a processor and a memory hosting an application, which, when executed on the processor, performs an operation for placing a virtual disk component of a virtual disk in a distributed storage system having a plurality of physical computing devices, the operation comprising:
retrieving current usage of each physical storage device of each group of physical storage devices in a plurality of groups of physical storage devices, the plurality of groups of physical storage devices constituting a pool of groups of storage, 
wherein each group of physical storage devices is housed in one physical computing device of the plurality of physical computing devices and each physical computing device has a hypervisor running at least one virtual machine with a virtual disk, and
wherein the virtual disk is configured as a pair of mirrored virtual drives, each mirrored virtual drive comprising that are virtual stripes of the mirrored virtual drive,  
identifying candidate groups of physical storage devices among the plurality of groups of physical storage devices based on the current usage of each physical storage device, wherein each candidate group of physical storage devices has a current variance of the current usages of its physical storage devices; 

mapping the one virtual disk component of the virtual disk to one of the candidate groups of physical storage devices having an expected reduced variance over the current variance. 

Claim 18.	(Currently Amended) A computer-implemented method for rebalancing a set of virtual disk components in a distributed storage system having a plurality of physical computing devices, the method comprising:
retrieving current usage of each physical storage device of each group of physical storage devices in a plurality of groups of physical storage devices, the plurality of groups of physical storage devices constituting a pool of groups of storage, 
wherein each group of physical storage devices is housed in one physical computing device of the plurality of physical computing devices and each physical computing device has a hypervisor running at least one virtual machine with a virtual disk;
identifying a virtual disk component of a virtual disk having an associated workload that affects usages of physical storage devices, wherein the associated workload causes a large variance among current usage of each physical device in a first one of the groups of physical storage devices, and wherein the virtual disk is configured as a pair of mirrored virtual drives, each mirrored virtual drive comprising that are virtual stripes of the mirrored virtual drive,  
identifying candidate groups of physical storage devices among the plurality of groups of physical storage devices based on the current usage of each physical storage device, wherein each candidate group of physical storage devices has a current variance of the current usages of its physical storage devices;
for each candidate group of physical storage devices, determining an expected increased or reduced variance of the usage that would result if the virtual disk component of the virtual disk with its associated workload were mapped to the candidate group of physical storage devices; and


Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 7, 13, 18. The prior art of records does not suggest the combination of “retrieving a current usage of each physical storage device of each group of physical storage devices in a plurality of groups of physical storage devices, the plurality of groups of physical storage devices constituting a pool of groups of storage, wherein each group of physical storage devices is housed in one of the plurality of physical computing devices and each physical computing device has a hypervisor running at least one virtual machine with a virtual disk, and wherein the virtual disk is configured as a pair of mirrored virtual drives, each mirrored virtual drive has a plurality of virtual disk components that are virtual stripes of the mirrored virtual drive, each virtual disk component of the virtual disk is mappable to any one of the groups in the pool of storage, and each virtual disk component to be placed has an associated workload that affects usages of physical storage devices”.
More specifically the prior art does teach “A computer-implemented method for placing a virtual disk component of a virtual disk in a distributed storage system having a plurality of physical computing devices, the method comprising: retrieving a current usage of each physical storage device of each group of physical storage devices in a plurality of groups of physical storage devices, the plurality of groups of physical storage devices constituting a pool of groups of storage, wherein each group of physical storage devices is housed in one of the plurality of physical computing devices and each physical computing device has a hypervisor running at least one virtual machine with a virtual disk, and wherein the virtual disk is configured as a pair of mirrored virtual drives, each mirrored virtual drive has a plurality of virtual disk components that are virtual stripes of the mirrored virtual drive, each virtual disk component of the virtual disk is mappable to any one of the groups in the pool of storage, and each virtual disk component to be placed has an associated workload that affects usages of physical storage devices; identifying candidate groups of physical storage devices among the plurality of groups of physical storage devices based on the current usage of each 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199